USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1683                         DAVID SEPULVEDA,                      Petitioner, Appellant,                                v.                          UNITED STATES,                      Respondent, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE            [Hon. Shane Devine, Senior District Judge]                              Before                     Selya, Stahl and Lynch,                        Circuit Judges.                                                                     David Sepulveda on brief pro se.     Paul M. Gagnon, United States Attorney and Peter E. Papps,First Assistant U.S. Attorney on Motion for Summary Disposition forappellee.December 10, 1998                                                                            Per Curiam.  Upon careful review of the district    court's decision, in light of the parties' briefs, and the    record on appeal, we find no abuse of discretion in the    district court's denial of appellant's motion to set aside its    earlier final judgment under Fed. R. Civ. P. 60(b)(6).                  Affirmed.                                                                                                        -2-